Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 PageHH
                                                                          1 of 16
                 QRSTUUÿSWXYZÿU[\U]^_Uÿÿÿÿÿ̀W
                                            mnaÿYpÿqbc
                                                    ÿrdsYeZÿ^fg^hgh^hUÿÿÿÿÿiWjYZÿUÿklÿUÿ
                                                                                  Jun 2, 2021
                              012345ÿ738347ÿ9 0 3ÿ ÿ8 487ÿ
                                    ÿ34ÿ44413ÿ92 9023ÿ                                           MIAMI


                                ÿÿÿÿÿÿ!ÿ
                                              "#ÿ$%&'()ÿ(%**(+ÿ,-,ÿ
                                              (./0(/+ÿ!*$%12/ÿ34343ÿ
  /526ÿ7,ÿ82()ÿ
  .*%9ÿ$:ÿ$;%(ÿÿ                                  ÿ                             $%ÿ%;.*&ÿ/06ÿ:$%8&ÿ52&2(ÿ
                                                                                  >>>,?/==,;&?$;%(&,1$5ÿ
                                                    ÿ
                                             7;0*ÿ4<+ÿ<4<=ÿÿ
  .*%9ÿ@ÿ$;()*%0ÿ2&(%2?(ÿ$:ÿ.$%26/ÿ
  ,,ÿ2&(%2?(ÿ$;%(ÿÿ
  A44ÿÿBBÿCÿ
  BB+ÿÿ33=<D@=D=4ÿ
  ÿ
  EE*/.ÿ;8F*%Gÿÿ=H@="4D=@ÿÿ
  /&*ÿ('.*GÿIÿ;(%2(2$0/.ÿ01%*62*0(&ÿ5,ÿ02J;*ÿ2$ÿ01%*62*0(&+ÿ+ÿ*(ÿ/.ÿ
  2&(%2?(ÿ$;%(ÿ$?9*(ÿ$Gÿ4G=#@?5@#<3#A@7ÿ
  ÿ
  0?.$&*6ÿ2&ÿ()*ÿ2..ÿ$:ÿ$&(&,ÿ
  ÿ?$E'ÿ$:ÿ()2&ÿ.*((*%+ÿ/06ÿ()*ÿK;618*0(ÿ:$%8ÿ2:ÿ0$(*6ÿ/F$5*+ÿF;(ÿ0$(ÿ/ÿ?$E'ÿ$:ÿ()*ÿ?$;%(L&ÿ
  6*?2&2$0+ÿ2&ÿ/.&$ÿF*201ÿ:$%>/%6*6ÿ($ÿ?$;0&*.ÿ/06ÿE%$ÿ&*ÿE/%(2*&,ÿÿ?$E'ÿ$:ÿ()*ÿ?$;%(L&ÿ6*?2&2$0ÿ
  >/&ÿE%*52$;&.'ÿ:$%>/%6*6ÿ($ÿ?$;0&*.ÿ/06ÿE%$ÿ&*ÿE/%(2*&ÿ$0ÿ()*ÿ6/(*ÿ2(ÿ>/&ÿ2&&;*6,ÿÿ
  )*ÿ*0?.$&*6ÿ?$E'ÿ$:ÿ()*ÿK;618*0(ÿ2&ÿ)*%*F'ÿ2&&;*6ÿ/&ÿ8/06/(*ÿ$:ÿ()*ÿ?$;%(,ÿ)*ÿ?$;%(L&ÿ$E202$0ÿ
  >/&ÿE%*52$;&.'ÿE%$526*6ÿ$0ÿ()*ÿ6/(*ÿ$:ÿ2&&;/0?*,ÿÿ
  ÿ
  20?*%*.'+ÿ
  ÿ
  Cÿ7,ÿBM+ÿ.*%9ÿ$:ÿ$;%(ÿ
  ÿ
  *E.'ÿ($Gÿÿ$2&ÿ;0&(/..ÿ
  )$0*ÿNGÿÿOA4APÿ33"@#=H=ÿ
  ÿ
  0?.$&;%*O&Pÿÿ
                                                                    B@=ÿ*((*%ÿ&&;201ÿB/06/(*ÿ
  ÿ
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 2 of 16
              fghijjÿhlmnoÿjpqjrstjÿÿÿÿÿul
                                         vÿnÿwx
                                                ÿynzoÿs{|s}|}s}jÿÿÿÿÿ~lnoÿjÿÿ}ÿ
                             123456ÿ849458ÿ:;1<4ÿ;=ÿ9>>59?8ÿ
                                     =@AÿBCDÿ5EDFDGBCÿ:HAIJHBÿ
                                         KKKKKKKKKKKKKKÿ
                                           4ÿLMLNOPLÿÿ
                                         KKKKKKKKKKKKKKÿ
                                     2!ÿÿ2Qÿ4ÿ
                                        ORLS"STUSV*8ÿ
   012ÿ456786894 ÿ84 7 2846ÿ84ÿ
   ÿÿÿ
                                                       ÿÿÿÿ
                                                       2ÿÿÿ
                                                       !!ÿÿÿ
   "!!ÿ
   548#5 ÿ089ÿ84 7 2846ÿ ÿ
   ÿ$ÿ%ÿ&'ÿ%'ÿÿ
    &ÿ5(ÿ0)ÿ5 
   * 879ÿ90 7
   ÿ"
     58ÿ+ , 778
   ÿ"
                                                       2!ÿÿÿ
                                                       %!ÿÿ!ÿ
   7 64 ÿ52+ ÿ- 2 -528ÿ
   ÿ"ÿÿ
   548#5 ÿ0896 +ÿ8-86 2ÿÿ
   ÿ8ÿÿÿ
                                                       2!ÿÿ!ÿ
                                                       !!ÿÿ!ÿ
   .8 8-ÿ, 4ÿ2/0 ÿ
                                               ÿÿÿÿÿÿÿÿÿ2ÿ




  WXXYZ[ÿ]Xÿ^]_[]`Zÿabcadcdade
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 3 of 16
              ?@ABCCÿAEFGHÿCIJCKLMCÿÿÿÿÿNE
                                         [\OÿG^ÿ_PQ
                                                 ÿ̀a
                                                   RGSHÿLTULVUVLVCÿÿÿÿÿWEXGHÿVÿYZÿVÿ
                      000000000000000000000000000000000000000000ÿ
                      2334567ÿ89 ÿ4ÿ4ÿ547ÿ79ÿ 9ÿ89ÿ4ÿ
                                    49ÿ79ÿ8ÿ695ÿ
                      000000000000000000000000000000000000000000ÿ
                                         ÿ
   ÿ7ÿ494ÿ9494!ÿ5"#4!ÿ5ÿ4944ÿ5ÿ4ÿ3ÿ774ÿÿ7ÿ54ÿÿ7ÿ533456ÿ7ÿ
   4494ÿ57ÿ4ÿ"# 4ÿ8ÿ7ÿ 9$ÿÿ
                                    494%ÿ2396ÿ&'!ÿ(&()ÿ
                        9ÿ4ÿ 9%ÿ2*ÿ$ÿ+!ÿ649,ÿ8ÿ 9ÿ
                                       - %ÿ488ÿ.$ÿ/5ÿ




  011234ÿ61ÿ7684693ÿ:;<:=<=:=>
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 4 of 16
            USCA11 Case: 19-15081 Date
                                    (1 ofFiled:
                                          13) 04/06/2021 Page: 1 of 12



                                                            [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-15081
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 0:16-cv-62364-JIC


  B&D NUTRITIONAL INGREDIENTS, INC.,
  a California corporation
                                                                Plaintiff - Counter
                                                            Defendant - Appellant,
                                                                 Cross - Appellee,

                                        versus

  UNIQUE BIO INGREDIENTS, LLC,
  a Florida limited liability company
  d.b.a. Unique Biotech USA,
  JAIRO ESCOBAR,
  an individual,
  LUIS ECHEVERRIA,
  an individual,

                                                             Defendants - Counter
                                                            Claimants - Appellees,

  RATNA SUDHA MADEMPUDI,
  an individual,
  UNIQUE BIOTECH LIMITED,
  an Indian corporation,
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 5 of 16
            USCA11 Case: 19-15081 Date
                                    (2 ofFiled:
                                          13) 04/06/2021 Page: 2 of 12



                                                                Defendants - Appellees,
                                                                    Cross - Appellants,

                              ______________________

                    Appeals from the United States District Court
                        for the Southern District of Florida
                           ________________________

                                    (April 6, 2021)

  Before WILSON, ROSENBAUM, and NEWSOM, Circuit Judges.

  PER CURIAM:

        Plaintiff B&D Nutritional Ingredients, Inc. (“B&D”), appeals an order

  awarding $244,151.25 in attorney’s fees and $8,711.95 in costs to defendants Ratna

  Sudha Madempudi and Unique Biotech Limited (“Unique India”) in this commercial

  dispute. B&D maintains that attorney’s fees were not available under Florida’s

  offer-of-judgment statute, Fla. Stat. § 768.79, because it sought both monetary and

  equitable relief, and that the district court otherwise abused its discretion in

  calculating the fee award. In their cross-appeal, Sudha and Unique India contend

  that the district court erred in applying certain reductions to their requested fee

  award. After careful review, we conclude that § 768.79 does not apply in this case,

  so we reverse the order awarding attorney’s fees and costs.

                                           I.

        In October 2016, B&D filed a lawsuit alleging that Luis Echeverria and Jairo

  Escobar stole its confidential customer lists and then conspired with Sudha, a

                                           2
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 6 of 16
            USCA11 Case: 19-15081 Date
                                    (3 ofFiled:
                                          13) 04/06/2021 Page: 3 of 12



  microbiologist, to solicit B&D’s customers through a rival company, Unique Bio

  Ingredients, LLC (“Unique USA”), thereby interfering with B&D’s contracts to

  distribute probiotics manufactured by Unique India. B&D’s complaint raised five

  claims: (1) Echeverria and Escobar violated the Florida Uniform Trade Secrets Act

  (“FUTSA”); (2) Sudha and Unique India conspired with Echeverria and Escobar to

  violate FUTSA; (3) Echeverria, Escobar, Sudha, and Unique USA violated the

  Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”); (4) all defendants

  tortiously interfered with business relations; and (5) Sudha and Unique India

  violated the Florida Fictitious Name Act. B&D requested both monetary relief and,

  with regard to its FUTSA claims, injunctive relief prohibiting the defendants “from

  contacting and/or engaging in business with any of [B&D’s] customers.”

        The case proceeded to summary judgment.          Along the way, the court

  dismissed the Fictitious Name Act claim for lack of subject-matter jurisdiction and

  some of the defendants’ counterclaims for failure to state a claim. That left B&D’s

  claims for violations of FUTSA and FDUTPA and for tortious interference, and

  Echeverria’s counterclaim for defamation.

        On November 13, 2017, the district court entered an order resolving the

  parties’ cross-motions for summary judgment. The court denied summary judgment

  on B&D’s FUTSA claims, finding sufficient evidence that Echeverria and Escobar

  had misappropriated B&D’s confidential customer lists. But the court granted


                                          3
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 7 of 16
            USCA11 Case: 19-15081 Date
                                    (4 ofFiled:
                                          13) 04/06/2021 Page: 4 of 12



  summary judgment on the FDUTPA and tortious-interference claims because, in the

  court’s view, “the record evidence demonstrates that B&D has not in fact lost any of

  its customers” and that the defendants had not interfered with any existing

  relationship.   Finally, the court denied summary judgment on Echeverria’s

  defamation counterclaim, finding that he could proceed to trial “seeking a nominal

  damages award.”

        Before trial, B&D filed a motion to “abandon and dismiss” its FUTSA claims

  “[t]o avoid cost and expense to the Court and parties.” It requested that the court

  enter partial final judgment under Rule 54(b), Fed. R. Civ. P., to permit it to

  immediately appeal its other claims. The court dismissed the FUTSA claims with

  prejudice but denied immediate appeal. Soon after, a jury awarded Echeverria

  $5,000 in damages on his claim. The court then entered final judgment, and B&D

  appealed the grant of summary judgment on its FDUTPA and tortious-interference

  claims and the jury’s damages award.          We affirmed.   See B&D Nutritional

  Ingredients, Inc. v. Unique Bio Ingredients, LLC, 758 F. App’x 785 (11th Cir. 2018).

                                          II.

        When the case returned to the district court, the defendants filed a motion

  claiming they were entitled to attorney’s fees under Florida’s offer-of-judgment




                                           4
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 8 of 16
            USCA11 Case: 19-15081 Date
                                    (5 ofFiled:
                                          13) 04/06/2021 Page: 5 of 12



  statute, Fla. Stat. § 768.79.1 They submitted evidence showing that they each made

  an offer of judgment to B&D on May 11, 2017, offering to settle “all claims” against

  them for $1,500 each, but B&D did not accept the offers. B&D responded that no

  fee award was warranted for several reasons, including that the offers of judgment

  were invalid because they covered claims for both monetary damages and equitable

  relief.

            Meanwhile, the attorney who represented all five defendants in this case filed

  a motion to withdraw as counsel for Echeverria, Escobar, and Unique USA, citing

  irreconcilable differences. The district court granted the motion and ordered these

  three defendants to obtain new counsel. They failed to do so within the time limits

  set by the court, so the court eventually denied their request for attorney’s fees.

            As for Sudha and Unique India, the district court determined that they were

  entitled to attorney’s fees under the offer-of-judgment statute. In relevant part, the

  district court rejected B&D’s argument that the statute did not apply because it

  “sought injunctive relief as well as damages.” The court explained that courts must

  “scrutinize the complaint to discern the true relief sought.” And it reasoned that the

  true relief B&D sought was monetary, not equitable, because it “only prayed for

  injunctive relief in connection with its FUTSA claims, which it could have pursued


            1
            The defendants also sought attorney’s fees under the FDUTPA, but the district court
  declined to award fees under that statute, and Sudha and Unique India do not challenge that ruling
  in their cross-appeal.
                                                  5
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 9 of 16
            USCA11 Case: 19-15081 Date
                                    (6 ofFiled:
                                          13) 04/06/2021 Page: 6 of 12



  at trial, but instead it opted to dismiss its FUTSA claims to pursue its FDUTPA

  claims on appeal.” So, the court stated, the offer of judgment statute applied to this

  case.

          Unique India and Sudha then filed a motion to establish the amount of the fee

  award, requesting a total of $391,438.25 in attorney’s fees. B&D responded that the

  district court should deny the request in full or at least permit it to conduct discovery

  and then hold an evidentiary hearing. Without holding an evidentiary hearing or

  permitting additional discovery, the district court awarded Sudha and Unique India

  $244,151.25 in attorney’s fees and $8,711.95 in costs after applying an across-the-

  board reduction in the number of requested hours and reducing the per-hour rate for

  one attorney. B&D appealed, and Sudha and Unique India cross-appealed.

                                             II.

          B&D appeals both the decision to award fees under Florida’s offer-of-

  judgment statute, Fla. Stat. § 768.79, and the amount of those fees. In their cross-

  appeal, Sudha and Unique India challenge the calculation of their fee award. We

  hold that § 768.79 does not permit the award of attorney’s fees and costs in this case,

  so we do not reach the parties’ arguments regarding the amount of the award.

          We review de novo issues of statutory construction. See Rodriguez v. J.D.

  Lamer, 60 F.3d 745, 747 (11th Cir. 1995).




                                             6
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 10 of 16
             USCA11 Case: 19-15081 Date
                                     (7 ofFiled:
                                           13) 04/06/2021 Page: 7 of 12



          Florida’s offer-of-judgment statute, § 768.79, permits an award of reasonable

   attorney’s fees where, among other scenarios, “a plaintiff refuses to accept an offer

   of judgment from the defendant and the ensuing judgment is one of no liability on

   the part of the defendant.” MYD Marine Distrib., Inc. v. Int’l Paint Ltd., 187 So. 3d

   1285, 1286 (Fla. 4th Dist. Ct. App. 2016); see Fla. Stat. § 768.79; Fla. R. Civ. P.

   1.442. We have previously held that this statute is substantive and therefore is

   applied in diversity cases based on state-law claims. See Horowitch v. Diamond

   Aircraft Indus., Inc., 645 F.3d 1254, 1258 (11th Cir. 2011).

          Because the statute is limited to “civil actions for damages,” 2 however, it does

   not apply to “nonmonetary claims.” Diamond Aircraft Indus., Inc. v. Horowitch,

   107 So. 3d 362, 374–75 (Fla. 2013) (emphasis added). Nor does it apply “to an

   action in which a plaintiff seeks both damages and equitable relief, and in which the

   defendant has served a general offer of judgment that seeks release of all claims.”

   Id. And there is no exception for equitable claims that “lack[] serious merit.” Id.



          2
              Section § 768.79 states, in relevant part,

          In any civil action for damages filed in the courts of this state, if a defendant files
          an offer of judgment which is not accepted by the plaintiff within 30 days, the
          defendant shall be entitled to recover reasonable costs and attorney’s fees incurred
          by her or him or on the defendant’s behalf pursuant to a policy of liability insurance
          or other contract from the date of filing of the offer if the judgment is one of no
          liability or the judgment obtained by the plaintiff is at least 25 percent less than
          such offer, and the court shall set off such costs and attorney’s fees against the
          award.

   Fla. Stat. § 768.79(1) (emphasis added).
                                                       7
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 11 of 16
             USCA11 Case: 19-15081 Date
                                     (8 ofFiled:
                                           13) 04/06/2021 Page: 8 of 12



         Nevertheless, the presence of a request for nonmonetary relief is not always

   dispositive. In Diamond Aircraft, the Florida Supreme Court cited with approval

   two cases that applied § 768.79 to civil actions where, despite being brought as

   declaratory-judgment actions, the court found that they were properly characterized

   as actions seeking only damages because success on the equitable claims would

   simply result in an award of damages. Id. at 373; see DiPompeo Constr. Corp. v.

   Kimmel & Assocs., 916 So. 2d 17, 17–18 (Fla. 4th Dist. Ct. App. 2005); Nelson v.

   Marine Grp. of Palm Beach, Inc., 677 So. 2d 998, 999 (Fla. 4th Dist. Ct. App. 1996).

   Since Diamond Aircraft, Florida appellate courts have continued to resolve disputes

   over the application of § 768.79 by discerning whether the “true relief” sought in the

   action is money damages. See, e.g., Tower Hill Signature Ins. Co. v. Javellana, 238

   So. 3d 372, 377 (Fla. 3d Dist. Ct. App. 2017) (“[W]e conclude that this case is an

   ‘action for damages,’ within the meaning of section 768.79(1), because it is plain

   that the true relief sought by the Javellanas was money damages for a breach of

   contract, rather than equitable relief.”).

         In this case, the district court acknowledged that B&D’s complaint sought

   both monetary damages and injunctive relief. But it reasoned that the “true relief”

   B&D sought was solely monetary because B&D abandoned its equitable claims

   before trial. In support of that ruling, Sudha and Unique India compare this case to

   MYD Marine. In MYD Marine, the Florida Fourth District Court of Appeal held that


                                                8
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 12 of 16
             USCA11 Case: 19-15081 Date
                                     (9 ofFiled:
                                           13) 04/06/2021 Page: 9 of 12



   § 768.79 applied notwithstanding the plaintiff’s request for a permanent injunction,

   noting that the “plaintiff did not actually pursue any nonmonetary relief during the

   course of the litigation and instead only sought money damages.” See 187 So. 3d at

   1286–87.

         Our resolution of this case is guided by the Fourth District’s decision in

   Southern Specialties, Inc. v. Farmhouse Tomatoes, Inc., 259 So. 3d 869 (Fla. 4th

   Dist. Ct. App. 2018). There, after the collapse of a joint venture, a specialty fruit

   and vegetable distributor sued a tomato grower alleging claims of unjust enrichment

   and tortious interference. Id. at 870. In addition to seeking money damages, the

   distributor also sought a permanent injunction to enjoin the grower “from using [the

   distributor’s] customer lists and confidential information.” Id. The case proceeded

   to a non-jury trial, where the distributor “withdrew its injunction claim,” and the

   court ruled against the distributor. Id. Then, the court awarded attorney’s fees to

   the grower based on a denied offer of judgment. Id.

         On appeal, the Fourth District reversed the award of attorney’s fees. Id. at

   871. Looking to the distributor’s complaint, the court found that it contained both

   “monetary and equitable claims, including its claim for injunctive relief” to prevent

   the grower from using the distributor’s customer lists and confidential information.

   Id. And because the offer of judgment was “directed at all claims made by [the

   distributor], it was invalid” under Diamond Aircraft. Id. Moreover, the court did


                                            9
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 13 of 16
            USCA11 Case: 19-15081 Date
                                    (10 of
                                        Filed:
                                           13) 04/06/2021 Page: 10 of 12



   not attach any particular significance to the distributor’s withdrawal of its injunction

   claim at trial. See id. at 870–71. And it distinguished its prior decision in MYD

   Marine on the ground that the defendant in that case had “made an offer of judgment

   to settle only the claims for money damages.” Id. at 872.

         Here, as in Southern Specialties, B&D’s complaint contained both monetary

   and equitable claims. In fact, B&D sought the same type of injunctive relief—an

   injunction preventing the defendants from using its customer lists and confidential

   information—that Southern Specialties treated as a distinct nonmonetary claim. See

   id. at 871–72. Such relief is independent of the issue of whether B&D was entitled

   to any money damages. And because the defendants’ offers of judgment were

   directed at “all claims,” including equitable ones, they were invalid under Diamond

   Aircraft. See id.

         While B&D chose not to go to trial on the claims for which it sought injunctive

   relief, we cannot say that this decision means that the “true relief” it sought was

   solely monetary.     In similar circumstances, the Fourth District in Southern

   Specialties concluded that § 768.79 did not apply even though the plaintiff withdrew

   its injunctive claims at trial. And it distinguished its earlier decision in MYD Marine,

   which appeared to have relied on the plaintiff’s abandonment of its equitable claim,

   on the ground that the defendant in that case had “made an offer of judgment to settle

   only the claims for money damages.” 259 So. 3d at 872. As we noted above, the


                                             10
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 14 of 16
            USCA11 Case: 19-15081 Date
                                    (11 of
                                        Filed:
                                           13) 04/06/2021 Page: 11 of 12



   defendants here offered to settle all claims, so MYD Marine is likewise

   distinguishable for the same reason.

         Our decision is also supported by the Florida Third District Court of Appeal’s

   decision in Starboard Cruise Services, Inc. v. DePrince, 259 So. 3d 295 (Fla. 3d

   Dist. Ct. App. 2018). There, the plaintiff voluntarily dismissed his equitable claim

   for specific performance “[s]hortly before trial,” prompting the defendant to argue

   that “the ‘true relief’ being requested was for monetary damages.” See id. at 297,

   302. In rejecting that argument, the Third District distinguished MYD Marine on the

   ground that the offer of judgment in that case was “directed solely to the plaintiffs’

   claim for money damages.” Id. at 301. Additionally, the court found that the record

   did not reflect that the action was solely for monetary damages. Id. at 302. In that

   regard, the court noted that the plaintiff had “actively litigated his claim for specific

   performance” and “did not abandon his specific performance claim until just before

   trial, which was well after the proposal for settlement had been rejected.” Id.

         Likewise, here, B&D actively litigated its FUTSA claims, for which it sought

   both monetary damages and injunctive relief, through summary judgment, claiming

   that the defendants had misappropriated confidential customer lists and were using

   those lists to solicit B&D’s customers. Additionally, as in Starboard Cruise, B&D

   “did not abandon [its equitable claims] until just before trial, which was well after




                                              11
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 15 of 16
            USCA11 Case: 19-15081 Date
                                    (12 of
                                        Filed:
                                           13) 04/06/2021 Page: 12 of 12



   the proposal[s] for settlement had been rejected.” Id. Accordingly, we cannot say

   that the record reflects that the action was solely for monetary damages. See id.

         In sum, and for the reasons we have explained, Sudha and Unique India cannot

   recover attorney’s fees under § 768.79 because B&D sought both damages and

   equitable relief, and the defendants served general offers of judgment that sought the

   release of all claims. See Diamond Aircraft, 107 So. 3d at 374–75.

         We therefore reverse the district court’s order awarding Sudha and Unique

   India attorney’s fees and costs under Fla. Stat. § 768.79.

         REVERSED AND REMANDED.




                                             12
Case 0:16-cv-62364-JIC Document 513 Entered on FLSD Docket 06/02/2021 Page 16 of 16
            012344ÿ26789ÿ4 4 4ÿÿÿÿÿ6
                                     ÿ8ÿ
                                            ÿ!89ÿ 4ÿÿÿÿÿ689ÿ4ÿÿ4ÿ
